Appellee sued appellant upon the latter's promissory note and recovered judgment. Appellant has filed no brief. The failure to brief the case authorizes this court of its own motion to dismiss the appeal (rule 38), or in its discretion it may examine the record for fundamental error. This latter course has been pursued. The record is short. We have examined the same, and find no error of the nature indicated. Indeed, it is apparent there is no error of any kind which would have called for reversal, had the case been briefed and the appeal properly prepared for submission and consideration. Affirmed.